DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “irradiating a to-be-treated solution, which is a beverage other than water, with ultraviolet light having a main emission wavelength of 280 nm to 320 nm without substantially irradiating the to-be-treated solution with ultraviolet light having an emission wavelength of 260 nm or less” in lines 1-4.  It is unclear if the to-be-treated solution is irradiated in the wavelength range between 260 nm and 280 nm or if the to-be-treated solution is not irradiated in the wavelength range 
Claim 1 recites the limitation “while flowing the to be treated solution in a flow path” in line 5.  It is unclear what is meant by the term “flowing” in the context of the claims.
Clarification is required.
Claims 6-8 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamane JP 5-176731 (cited on Information Disclosure Statement filed January 17, 2020).
It is noted that all citations with respect to Yamane JP 5-176731 are with respect to the formal human translation of Yamane JP 5-176731, which has been attached herein.
Regarding Claim 1, Yamane discloses a sterilization (‘731 Translation, Paragraph [0009]) comprising irradiating a to-be-treated solution which is a beverage other than water (radish juice) with ultraviolet light having an emission wavelength of 300 nm (‘731 Translation, Paragraph [0018]), which falls within the claimed emission wavelength range of between 280 nm and 320 nm.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).  The disclosure of irradiating the juice beverage at an emission wavelength of 300 nm reads on not substantially irradiating the to-be-treated solution with ultraviolet light having an emission wavelength of 260 nm or less.
Further regarding Claim 1, it is noted that the limitations “while flowing the to be treated solution in a flow path” reads on any solution since the claim does not specify the shape or boundaries of the flow path.  Any to be treated solution is capable of flowing in a flow path.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane JP 5-176731 as applied to claim 1 above in view of King et al. US 2015/0342197.
Regarding Claim 1, Yamane necessarily teaches the limitations regarding flowing the to be treated solution in a flow path as discussed in the rejections to 35 USC 102(a)(2) provided above.  However, in the event that it can be argued that there is no movement during irradiation and therefore no flowing of the to be treated solution in a flow path of Yamane, King et al. discloses a sterilization method comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light wherein the irradiation is combined with sonication (‘197, Paragraph [0048]).  It is well known in 
Both Yamane and King et al. are directed towards the same field of endeavor of sterilization methods comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sterilization method of Yamane and apply the irradiation along with sonication, which necessarily entails movement and flow of the solution particles, since King et al. teaches that irradiation combined with sonication was known in the art.
Regarding Claims 6-8, Yamane is silent regarding the to-be-treated solution being a coffee beverage, a fruit juice beverage, or an alcoholic beverage.
King et al. discloses a sterilization method comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light (‘197, Paragraph [0048]) wherein the to-be-treated solution is a coffee beverage (coffee beverage compositions), a fruit juice beverage, or an alcoholic beverage (‘197, Paragraph [0059]).
Both Yamane and King et al. are directed towards the same field of endeavor of sterilization methods comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sterilization method of Yamane and apply the irradiation to a coffee beverage, a fruit juice beverage, or an alcoholic beverage as taught by King et al. based upon the particular type of beverage desired to .

Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 8 of the Remarks that Yamane does not suggest irradiating the to be treated solution while flowing the to be treated solution inf a flow path and asserts that Yamane only discloses irradiating solutions that are stored in containers.
Examiner argues it is noted that the limitations “while flowing the to be treated solution in a flow path” reads on any solution since the claim does not specify the shape or boundaries of the flow path.  Any to be treated solution is capable of flowing in a flow path.  Furthermore, in the event that it can be argued that there is no movement during irradiation and therefore no flowing of the to be treated solution in a flow path of Yamane, King et al. discloses a sterilization method comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light wherein the irradiation is combined with sonication (‘197, Paragraph [0048]).  It is well known in the art that sonication is the act of applying sound energy to agitate particles in a sample.  The agitation of the particles of the solution necessarily entails movement of the solution particles, which movement reads on the flowing of the to be treated solution in  a flow path.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792